The Chancellor.
The plea ought to be allowed; for instead of an original bill, there ought in this case to have been a bill of revivor against the representatives of Roosevelt, who had already filed his answer, of the benefit of which they ought not to be deprived. The statute (1 N. R. L. 488.) does not require or permit the suit to be abated iff case of the death of onet of the defendants. Perhaps the plaintiff may, in certain cases, be entitled to elect between a new bill and a bill of revivor, according to the dictum in the cases referred to, but it would not be reasonable in this case, after the defendants had answered.
Leave to amend the bill, on payment of costs.